DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-15 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Bratkovski et al. (US 2015/0065390), hereinafter “Bratkovski”.
Regarding claim 1, Bratkovski discloses a spectroscopic device (abstract, Fig. 1A, 1B), comprising 

each design group comprises a plurality of collapsed groups (ref 18) separated by bare regions of substrate (as shown in Fig. 1A, 1B), wherein an edge of each design group is configured to enhance pinning of a solvent drying line at the edge of the design group (this feature is implicitly disclosed in paragraph [0014] by the spacing between sensing members 14A, 148.  The sensing members 14A, 148 are spaced apart by 1-10mm, see paragraph [0014]. According to the instant application, at paragraphs [0028]-[0031], the separation between adjacent design groups and an edge of a design group enables solvent pinning and results in more regular collapsed groups.  Bratkovski discloses both features, the separation between adjacent design groups (sensing members 14A, 148) and an edge resulting from the square shape of the sensing members. Therefore, the edge of each sensing member 14A, 148 is configured to enhance pinning of a solvent drying line); 
each collapsed group comprises at least two flexible columnar structures (paragraph [0020]); and 
each flexible columnar structure comprises a metal cap (paragraph [0020]).
Regarding claim 4, Bratkovski discloses wherein a design group comprises the plurality of collapsed groups arranged in a square formation, wherein the square formation is surrounded by a bare region (as shown in Fig. 1A).
Regarding claim 5
Regarding claim 6, Bratkovski discloses a spectrophotometer configured to direct an excitation beam of electromagnetic radiation onto the analysis chip and detect an emitted beam of electromagnetic radiation from the analysis chip (paragraph [0046], excitation laser 38, detector 40).
Regarding claim 7, Bratkovski discloses wherein the spectrophotometer comprises a surface enhanced Raman spectrophotometer (paragraphs [0013], [0064]).
Regarding claim 8, Bratkovski discloses wherein the spectrophotometer comprises a fluorimeter, or an infrared spectrophotometer (paragraphs [0020], [0047]).
Regarding claim 9, Bratkovski discloses a method for fabricating a spectroscopic device (abstract, Fig. 1A, 1B), comprising: 
forming a plurality of design groups (refs 14A, 14B) on a substrate (ref 12), wherein each design group comprises a plurality of flexible columnar structures (paragraph [0020]) formed on the substrate (as shown in Fig. 1A, 1B), and wherein an edge of each design group is shaped to enhance pinning of a solvent drying line at the edge of the design group (this feature is implicitly disclosed in paragraph [0014] by the spacing between sensing members 14A, 148.  The sensing members 14A, 148 are spaced apart by 1-10mm, see paragraph [0014]. According to the instant application, at paragraphs [0028]-[0031], the separation between adjacent design groups and an edge of a design group enables solvent pinning and results in more regular collapsed groups.  Bratkovski discloses both features, the separation between adjacent design groups (sensing members 14A, 148) and an edge resulting from the square shape of the sensing members. Therefore, the edge of each sensing member 14A, 148 is configured to enhance pinning of a solvent drying line); 

placing a fluid on the spectroscopic device (paragraph [0035]); and 
evaporating the fluid, wherein evaporation of the fluid exerts a microcapillary pressure that pulls the plurality of flexible columnar structures together into a plurality of collapsed groups, wherein each collapsed group comprises at least two flexible columnar structures (paragraph [0020]), and wherein the pinning increases the microcapillary pressure within the design group during the evaporation (paragraphs [0013], [0035]).
Regarding claim 10, Bratkovski discloses arranging the plurality of design groups to trigger solvent pinning at an edge of a design group (this feature is implicitly disclosed in paragraph [0014] by the spacing between sensing members 14A, 148.  The sensing members 14A, 148 are spaced apart by 1-10mm, see paragraph [0014]. According to the instant application, at paragraphs [0028]-[0031], the separation between adjacent design groups and an edge of a design group enables solvent pinning and results in more regular collapsed groups.  Bratkovski discloses both features, the separation between adjacent design groups (sensing members 14A, 148) and an edge resulting from the square shape of the sensing members. Therefore, the edge of each sensing member 14A, 148 is configured to enhance pinning of a solvent drying line).
Regarding claim 11
Regarding claim 12, Bratkovski discloses selecting the fluid based, at least in part, on a free energy of a bare area to control solvent pinning (paragraph [0035], figures 5-7 SERS substrates which enhance fluid concentration at the collapsible signal amplifying structures. This way, fluid is avoided at the bare substrate portions.).
Regarding claim 13, Bratkovski discloses adding analyte molecules to the fluid prior to placing the fluid on the spectroscopic device (paragraph [0035]).
Regarding claim 14, Bratkovski discloses a spectroscopic device for surface enhanced luminescence (abstract, Fig. 1A, 1B), comprising 
a plurality of design groups (refs 14A, 14B) on a substrate (ref 12), wherein: 
each design group comprises a plurality of collapsed groups (ref 18); 
each collapsed group comprises at least two flexible columnar structures (paragraph [0020]); 
each flexible columnar structure comprises a metal cap (paragraph [0020]); and 
a bare area of substrate separates each design group ((as shown in Fig. 1A, 1B).
Regarding claim 15, Bratkovski discloses wherein each collapsed group comprises five flexible columnar structures (paragraph [0017], Fig. 2C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bratkovski as applied to claim 1 above, and further in view of Li et al (US 2014/0009758), hereinafter “Li”.
Regarding claim 2, Bratkovski is silent regarding wherein a design group comprises the plurality of collapsed groups arranged in a circular formation, wherein the circular formation is surrounded by a bare region.
However, Li teaches a SERS substrate (abstract) including wherein a design group comprises the plurality of collapsed groups arranged in a circular formation, wherein the circular formation is surrounded by a bare region (Fig. 1C, paragraph [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Bratkovski with the teaching of Li by including wherein a design group comprises the plurality of collapsed groups arranged in a circular formation, wherein the circular formation is surrounded by a bare region as an alternative configuration of a Raman substrate.
 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bratkovski as applied to claim 1 above, and further in view of Williams et al (US 2014/0375990), hereinafter “Williams”.
Regarding claim 2, Bratkovski is silent regarding wherein a design group comprises the plurality of collapsed groups arranged in a triangular formation, wherein the triangular formation is surrounded by a bare region.
However, Williams teaches a SERS substrate (abstract) including wherein a design group comprises the plurality of collapsed groups arranged in a triangular formation, wherein the triangular formation is surrounded by a bare region (Fig. 3, paragraph [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Bratkovski with the teaching of Williams by including wherein a design group comprises the plurality of collapsed groups arranged in a triangular formation, wherein the triangular formation is surrounded by a bare region as an alternative configuration of a Raman substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877